Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 27,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00484-CV


  MILLARD JOSEPH KIRBY, INDIVIDUALLY AND D/B/A MILLARD'S
                   TOBACCOS, Appellant

                                        V.

              ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-02639


                  MEMORANDUM                     OPINION

      This is an appeal from a judgment signed March 22, 2017. On July 19, 2017,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.